DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/3/2022 has been entered.
Claims 1-12, 14-40 are pending.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 14, 22-24, 29, 38-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jocha et al. US 20130010600.

Regarding claim 1, An apparatus comprising: a network interface device (network element, Figure 2, element 201) comprising: a plurality of components (the network processor can include a set of switch modules dedicated to processing the forwarding and handling of data packets, para. 0042, Figure 9, elements 907A-Z) to be arranged in a sequence to form a data path to process a flow of data in the data path one after another in the sequence (any packets entering the OpenFlow switch module through a physical or virtual port must be sent through the whole packet processing pipeline and onto next switch, para. 0049, Figure 9); and a control component (OpenFlow controller, Figure 9, element 901) configured to change a configuration of one or more of said plurality of components in the data path by providing one or more control messages to the plurality of components in the sequence of said data path (the OpenFlow controller sends a "trigger monitoring" message to OpenFlow switch, Figure 9, 907A, requesting that OpenFlow switch send an OAM packet through the packet processing pipeline of the OpenFlow switch, para. 0091), said one or more control messages being provided to said plurality of components through the data path, wherein said one or more control messages are provided from a component of the plurality of components to a subsequent one of the supports fate sharing for the OpenFlow OAM packets that ensures the OpenFlow OAM packets take the same path through a network between the source and destination of the data flow as the other data packets of the data flow, para. 0031, the trigger monitoring message is received at the OpenFlow switch, element 907A, and the switch’s protocol agent generates the OAM packet to be sent to the packet processing pipeline by extracting the OAM packet from the trigger monitoring message, para. 0091, switch, element 907A, handles the OAM packet through the packet processing pipeline implemented by the OpenFlow switch module and the packet processing pipeline collects the matched flow table and group table entries and similar metric data associated with these table entries from a set of counters and similar mechanisms maintained by the OpenFlow switch module, aggregates the OAM packet with a designated OpenFlow data flow and the OAM packet will be sent to OpenFlow switch, element 907B, para. 0092, the OAM message and the associated OpenFlow data flow are received by the OpenFlow switch, element 907B, processes the OAM packet and forwards the OAM packet and associated OpenFlow data flow to the OpenFlow switch 907C, para. 0093).
Claims 29, 38-39 are rejected under the same rationale.

Regarding claim 2, The apparatus of claim 1, wherein each of said plurality of components is configured to update its configuration in response to said one or more control messages such that data received after the control message in said flow is OpenFlow controller initiates the OpenFlow data flow monitoring by instructing a first OpenFlow switch to send an OAM packet and instructing the first OpenFlow switch to collect data associated with forwarding the OAM packet and the associated OpenFlow data flow, the first OpenFlow switch sends feedback to the OpenFlow controller about the OAM packets generated by the OpenFlow switch in response to the instructions from the OpenFlow controller, any other OpenFlow switch traversed by the OpenFlow data flow sends similar feedback to the OpenFlow controller upon receiving an OAM packet and using the feedback information related to the monitoring, the OpenFlow controller can implement standard OAM functions for any OpenFlow data flow, para. 0033-0034).

Regarding claim 3, The of claim 1, wherein said control component is configured to receive a request and in response thereto to configure the one or more components (the OAM module can receive requests for OAM related data or instructions to execute OAM functionality from other OpenFlow controller components or from other sources external to the OpenFlow controller, para. 0089).

Regarding claim 4, The apparatus of claim 3, wherein the control component is configured to, in response to said request, allocate the one or more components to process a data flow (the OpenFlow controller services an OAM function request in a network implementing OpenFlow, the OpenFlow controller to request that a subset of OpenFlow switches in the network report metrics for an OpenFlow data flow to provide the information for executing the requested OAM function, the OpenFlow controller includes an operations, administration and management (OAM) module which is configured to process the OAM function request by executing an OAM function specified by the OAM function request and generate a trigger monitoring message, the trigger monitoring message defining actions to be performed by an OpenFlow switch in the subset of OpenFlow switches, the actions are to provide the metrics for the OpenFlow data flow, para. 0008).

Regarding claim 5, The apparatus of claim 3, wherein said control component is configured to receive said request from an application (the OAM module can receive requests for OAM related data or instructions to execute OAM functionality from other OpenFlow controller components or from other sources external to the OpenFlow controller, para. 0089).
Regarding claim 14, The apparatus of claim 1, wherein said plurality of components comprise at least one of: an interface with a host device, a processing engine, and an interface with a network (the network processor can include a set of switch modules dedicated to processing the forwarding and handling of data packets, para. 0042, Figure 9, elements 907A-Z).
Regarding claim 22, The apparatus of claim 1, wherein said one or more control messages comprise information indicating that said one or more control messages are control messages (OAM packet, para. 0091).
Regarding claim 23, The apparatus of claim 1, wherein said one or more control messages comprise a control message including information identifying at least one of OpenFlow switch to send an OAM packet and instructing the first OpenFlow switch to collect data associated with forwarding the OAM packet and the associated OpenFlow data flow, the first OpenFlow switch sends feedback to the OpenFlow controller about the OAM packets generated by the OpenFlow switch in response to the instructions from the OpenFlow controller, para. 0033).
Regarding claim 24, The apparatus of claim 23, wherein the at least one component identified in said request is configured to, on receiving said control message, respond to said request and update status information associated with the at least one component in said control message (OpenFlow switch to send an OAM packet and instructing the first OpenFlow switch to collect data associated with forwarding the OAM packet and the associated OpenFlow data flow, the first OpenFlow switch sends feedback to the OpenFlow controller about the OAM packets generated by the OpenFlow switch in response to the instructions from the OpenFlow controller, para. 0033).
Regarding claim 40, The network interface device of claim 1, wherein at least one of the plurality of components comprises a streaming processor (the network processor includes a set of switch modules dedicated to processing the forwarding and handling of data packet streams, para. 0031, 0042, Figure 9, elements 907A-Z).





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jocha in view of Daly et al. US 20170180273.

Regarding claim 15, The apparatus of claim 1, wherein at least one component of the plurality of components comprises at least one accelerator.  Daly discloses a packet accelerator and accelerated packet processing are described herein, the device can match an action to a portion of a network data packet and accelerate the packet-processing pipeline for the network data packet, Abstract, Figure 3. At the time of the filing of the invention it would have been obvious to modify Jocha to include packet accelerator. One of ordinary skill in the art would be motivated to do so to coordinate utilization of these and other components in a dynamic and flexible fashion based on user-defined and user-configured actions to reduce or minimize energy consumption or to enhance speed and performance, para. 0015.

Regarding claim 16, The apparatus of claim 15, Jocha does not disclose wherein said at least one accelerator comprises a hardware implemented accelerator.  Daly discloses a packet accelerator and accelerated packet processing are described herein. The device can match an action to a portion of a network data packet and accelerate the packet-processing pipeline for the network data packet, Abstract, Figure 3. At the 

Regarding claim 17, The apparatus of claim 15, Jocha does not disclose wherein said at least one accelerator comprises one or more of a video processing accelerator, a security accelerator, and a protocol processing entity.  Daly discloses a packet accelerator and accelerated packet processing are described herein. The device can match an action to a portion of a network data packet and accelerate the packet-processing pipeline for the network data packet, Abstract, Figure 3. At the time of the filing of the invention it would have been obvious to modify Kadowaki to include packet accelerator. One of ordinary skill in the art would be motivated to do so to coordinate utilization of these and other components in a dynamic and flexible fashion based on user-defined and user-configured actions to reduce or minimize energy consumption or to enhance speed and performance, para. 0015.

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jocha in view of Kadowaki et al. US 20190347106.

Regarding claim 19, The apparatus of claim 1, Jocha does not explicitly disclose wherein said plurality of components comprise one or more of an FPGA, a CPU, a GPU 
Claim 20 is rejected under the same rationale.

Allowable Subject Matter
Claims 6-12, 18, 21, 23, 25-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.











Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE JAGANNATHAN whose telephone number is (571)272-3163. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 469-295-9193. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE JAGANNATHAN/Primary Examiner, Art Unit 2468